11-2807-ag
         Chen v. Holder
                                                                                        BIA
                                                                               A078 015 839
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                PETER W. HALL,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       JIAN RONG CHEN, AKA FANGLI SHANG,
14                Petitioner,
15
16                        v.                                    11-2807-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Jian Rong Chen, Pro se.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Douglas E. Ginsburg,
27                                     Assistant Director; Edward J. Duffy,
28                                     Attorney, Office of Immigration
29                                     Litigation, Civil Division, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Jian Rong Chen, a native and citizen of the People’s

 6   Republic of China, seeks review of a June 29, 2011, order of

 7   the BIA denying her motion to reopen. In re Jian Rong Chen,

 8   No. A078 015 839 (B.I.A. June 15, 2011).    We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”     Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).     There is no dispute

16   that Chen’s 2010 motion to reopen was untimely because her

17   administrative order of removal became final in 2004.       See

18   8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).      To

19   the extent Chen contends that the time limitation does not

20   apply to her motion to reopen because her motion is “based

21   on changed circumstances arising in” China, 8 U.S.C.

22   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii), her

23   arguments are unpersuasive.

                                   2
 1       Chen asserts that she joined the Chinese Coalition for

 2   Citizens Rights (“CCCR”) after being ordered removed from

 3   the United States, and Chinese officials have contacted her

 4   mother about her activities in the United States.     However,

 5   as the BIA found, her membership in the CCCR was a change in

 6   personal circumstances, not a change in country conditions.

 7   See Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008).

 8   Moreover, the record supports the BIA’s determination that

 9   Chen has not established changed conditions arising in China

10   because she failed to provide any objective evidence showing

11   that China’s policies had changed since the time of her

12   hearing.   See Matter of S-Y-G-, 24 I&N Dec. 247, 253 (BIA

13   2007); see also Norani v. Gonzales, 451 F.3d 292, 294 (2d

14   Cir. 2006).   To the extent Chen challenges the BIA’s finding

15   that the black and white copy of the unsworn,

16   unauthenticated statement from her mother included with her

17   motion to reopen was not persuasive, we will defer to the

18   BIA’s conclusion.   See Xiao Ji Chen v. U.S. Dep’t of

19   Justice, 471 F.3d 315, 342 (2d Cir. 2006); Qin Wen Zheng v.

20   Gonzales, 500 F.3d 143, 149 (2d Cir. 2007).     Therefore,

21   given the lack of evidence of any change in China,

22   substantial evidence supports the BIA’s conclusion that Chen


                                   3
 1   failed to demonstrate an exception to the time limitation,

 2   and we find no abuse of discretion in its denial of Chen’s

 3   motion to reopen as untimely.       See 8 U.S.C.

 4   § 1229a(c)(7)(C)(i),(ii); Ali, 448 F.3d at 517.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.      Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16




                                     4